J-S27009-21


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    ANTONIO JUAN GONZALEZ                      :
                                               :
                       Appellant               :   No. 493 WDA 2021

               Appeal from the PCRA Order Entered April 8, 2021
      In the Court of Common Pleas of Mercer County Criminal Division at
                        No(s): CP-43-CR-0002188-2019

BEFORE:       OLSON, J., NICHOLS, J., and COLINS, J.*

MEMORANDUM BY OLSON, J.:                       FILED: DECEMBER 30, 2021

        Appellant, Antonio Juan Gonzalez, appeals from the order entered on

April 8, 2021, which denied his first petition filed under the Post-Conviction

Relief Act (“PCRA”), 42 Pa.C.S.A. §§ 9541-9546. We affirm.

        Appellant’s underlying charges stemmed from the October 24, 2019

death of his 14-year-old son (hereinafter, “victim”).      PCRA Court Opinion,

6/10/21, at 2. After receiving a 911 call, emergency medical technicians and

Pennsylvania State Police officers arrived at Appellant’s residence and

pronounced the victim dead at the scene. Id. at 2. Evidence collected at the

scene demonstrated that the victim “had been severely beaten and starved

by Appellant” prior to his death. Id.


____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
J-S27009-21


        On April 24, 2020, Appellant pleaded guilty to one count of first-degree

murder.1 In exchange for his plea, the Commonwealth agreed to (1) forgo

the death penalty and nolle prosse the balance of Appellant’s charges; (2)

refrain from charging Richard Jackson (a friend of Appellant) for any homicide

or drug-related offenses; and (3) allow Appellant to possess his daughter’s

photograph and communicate with her.              See N.T. Guilty Plea Hearing,

4/24/21, at 2-3 and 8-10.              Appellant agreed to cooperate with the

Commonwealth in its prosecution against co-defendant and roommate Paul

Bacorn. Id. at 3 and 10.

        As part of the guilty plea process, the Commonwealth and Appellant’s

trial counsel, Autumn L. Johnson, Esquire and Robert H. Hartley, Esquire

(hereinafter, collectively, “trial counsel”) of the Public Defender’s Office,

drafted a factual colloquy consisting of 47 factual statements to establish the

basis for the guilty plea.        Id. at 11-13.   At the plea hearing, Appellant

confirmed that he initialed each factual statement to signify that he reviewed,

understood, and agreed with each declaration; Appellant also signed the last

page of the factual colloquy. Id. at 13. The trial court conducted an extensive

on-the-record colloquy which included, inter alia, Appellant’s confirmation that

he discussed all matters with trial counsel, was satisfied with trial counsel’s

services, initialed and signed the factual colloquy of his own free will,



____________________________________________


1   18 Pa.C.S.A. § 2502(a).

                                           -2-
J-S27009-21


understood the nature of the charges and the plea proceeding, wished to enter

his plea of guilty, and was not promised anything for, or coerced into, entering

his plea. Id. at 14-15. After verifying trial counsel’s belief that Appellant

understood the oral and written colloquies and the consequences of his guilty

plea, the trial court accepted Appellant’s plea as voluntary, knowing, and

intelligent and imposed the mandatory sentence of life imprisonment without

the possibility of parole.   Id. at 15-16, and 39.      Appellant did not file a

post-sentence motion or notice of appeal.

      Rather, Appellant filed a pro se PCRA petition on July 3, 2020. In it,

Appellant averred that his guilty plea was unlawfully induced, that the

Commonwealth violated his constitutional rights, and that he received

ineffective assistance of counsel. Pro Se PCRA Petition, 7/3/20, at 3. More

specifically, Appellant’s petition for collateral relief rested on the following

factual allegations:

      Ineffective [a]ssistance of [counsel]: My public defenders refused
      to obtain critical medical evidence to my defense. I was informed
      by my public defenders that the [District Attorney] was going to
      start arresting people from my cell phone as “accessory after the
      fact” unless I signed a [colloquy] admitting guilt. I am illiterate of
      legal jargon and new to the process of [the Pennsylvania] legal
      system. Also, I only saw [a] portion of my discovery packet.

Id. at 5. Appellant appended no exhibits to his petition. The PCRA court

appointed PCRA counsel, who elected not to file an amended petition.

      The PCRA court held an evidentiary hearing on April 8, 2021, where

Appellant, Attorney Johnson, and Attorney Hartley testified. At the conclusion



                                      -3-
J-S27009-21


of testimony and argument, the PCRA court found that Appellant failed to meet

his burden and denied Appellant’s PCRA petition.          PCRA Court Opinion,

6/10/21, at 2. This timely appeal followed.2

       Appellant raises two issues on appeal:

       1. Whether [Appellant’s] trial counsel [were] ineffective where
       trial counsel failed to allow [Appellant] the opportunity to
       personally review the discovery in this case in full?

       2. Whether [Appellant’s] guilty plea was unlawfully induced where
       [Appellant] testified that, due to the actions and/or inactions of
       his trial counsel, he felt that he had no choice other than to enter
       a guilty plea as proposed by trial counsel?

Appellant’s Brief at 4.

       Our standard of review for challenges to the denial and dismissal of

petitions filed pursuant to the PCRA is well-settled.

       We must determine whether the findings of the PCRA court are
       supported by the record and whether the court's legal conclusions
       are free from error. The findings of the PCRA court and the
       evidence of record are viewed in a light most favorable to the
       prevailing party. The PCRA court's credibility determinations,
       when supported by the record, are binding; however, this [C]ourt
       applies a de novo standard of review to the PCRA court's legal
       conclusions. We must keep in mind that the petitioner has the
       burden of persuading this Court that the PCRA court erred and
       that such error requires relief. Finally, this Court may affirm a
       valid judgment or order for any reason appearing of record.




____________________________________________


2  Appellant filed a timely notice of appeal on April 16, 2021. Pursuant to
Pa.R.A.P. 1925(b), on April 16, 2021, the PCRA court ordered Appellant to file
a concise statement of errors complained of on appeal, which Appellant timely
filed on April 23, 2021. The PCRA court issued its 1925(a) opinion on June
10, 2021.

                                           -4-
J-S27009-21


Commonwealth v. Montalvo, 205 A.3d 274, 286 (Pa. 2019) (citations

omitted). “This Court grants great deference to the findings of the PCRA court,

and we will not disturb those findings merely because the record could support

a contrary holding.”    Commonwealth v. Hickman, 799 A.2d 136, 240

(Pa. Super. 2002) (citation omitted). Rather, we reverse only where the PCRA

court’s legal conclusions are erroneous or where there is no support for the

findings in the certified record. Commonwealth v. Lawson, 90 A.3d 1, 4

(Pa. Super. 2014).

      Appellant argues in his first issue on appeal that trial counsel was

ineffective.   Counsel is presumed to be effective and “the burden of

demonstrating ineffectiveness rests on [the] appellant.” Commonwealth v.

Rivera, 10 A.3d 1276, 1279 (Pa. Super. 2010).

      To satisfy this burden, an appellant must plead and prove by a
      preponderance of the evidence that[ ] (1) his underlying claim is
      of arguable merit; (2) the particular course of conduct pursued by
      counsel did not have some reasonable basis designed to effectuate
      [the appellant’s] interests; and, (3) but for counsel's
      ineffectiveness, there is a reasonable probability that the outcome
      of the challenged proceeding would have been different. Failure
      to satisfy any prong of the test will result in rejection of the
      appellant's ineffective assistance of counsel claim.

Commonwealth v. Holt, 175 A.3d 1014, 1018 (Pa. Super. 2017) (internal

citations and quotation marks omitted). As this Court explained:

      A claim has arguable merit where the factual averments, if
      accurate, could establish cause for relief. See Commonwealth
      v. Jones, 876 A.2d 380, 385 (Pa. 2005) (“if a petitioner raises
      allegations, which, even if accepted as true, do not establish the
      underlying claim . . . , he or she will have failed to establish the



                                     -5-
J-S27009-21


      arguable merit prong related to the claim”). Whether the facts
      rise to the level of arguable merit is a legal determination.

      The test for deciding whether counsel had a reasonable basis for
      his action or inaction is whether no competent counsel would have
      chosen that action or inaction, or, the alternative, not chosen,
      offered a significantly greater potential chance of success.
      Counsel’s decisions will be considered reasonable if they
      effectuated his client's interests. We do not employ a hindsight
      analysis in comparing trial counsel's actions with other efforts he
      may have taken.

      Prejudice is established if there is a reasonable probability that,
      but for counsel’s errors, the result of the proceeding would have
      been different. A reasonable probability is a probability sufficient
      to undermine confidence in the outcome.

Commonwealth v. Stewart, 84 A.3d 701, 707 (Pa. Super. 2013) (some

quotations and citations omitted).

      Here, Appellant argues that trial counsel was ineffective for failing to

allow him “the opportunity to personally review the discovery in [his] case in

full[.]” Appellant’s Brief at 4. He alleges that he suffered prejudice because

he was unable to assist in the preparation of his defense and consequently felt

he had no choice but to “concede to trial counsel’s demands that he enter a

guilty plea.” Id. at 15.

      Appellant’s underlying claim lacks arguable merit. First, Appellant failed

to cite authority, nor can we find any, to support his contention that a

defendant must personally review all discovery in his case. In contrast, the

Pennsylvania Rules of Criminal Procedure only require disclosure to defense

counsel, subject to limitations. See Pa.R.Crim.P. 573(B)(1) (“on request by

the defendant, and subject to any protective order … the Commonwealth


                                     -6-
J-S27009-21


shall disclose to the defendant’s attorney all of the following requested

items or information, provided they are material to the instant case.       The

Commonwealth shall, when applicable, permit the defendant’s attorney to

inspect and copy or photograph such items.”) (emphasis added). Second, the

PCRA court credited the testimony of trial counsel that they fully reviewed the

contents of discovery with Appellant at great length and detail and left

discovery with counselors at Mercer County Jail for Appellant’s review. PCRA

Court Opinion, 6/10/21, at 5. Third, to the extent Appellant argues that trial

counsel denied Appellant an opportunity to review certain discovery materials

(i.e., the victim’s medical records and records obtained from Children and

Youth Services), the testimony credited by the PCRA court showed that all of

the requested items were included within the discovery reviewed with

Appellant and contained information unfavorable to him.        See N.T. PCRA

Hearing, 4/8/21, at 40 and 50. Therefore, Appellant’s claim that trial counsel

“failed to allow him the opportunity to review” discovery lacks arguable merit.

      Furthermore, Appellant failed to establish prejudice. Appellant baldly

asserts that he was prejudiced because he was unable to assist in the

preparation of his defense. Appellant’s Brief at 13. Appellant’s own testimony

belies his contention, however, as he explained that he utilized the jail’s law

library to research his charges and presented a written summary of his

findings to trial counsel.   N.T. PCRA Hearing, 4/8/21, at 12.       Moreover,

“Appellant failed to point to any materials in discovery, the knowledge of which


                                     -7-
J-S27009-21


would have caused him to refrain from entering his plea” within his petition or

testimony. PCRA Court Opinion, 6/10/21, at 7. Consequently, Appellant failed

to demonstrate a reasonable probability that he would have pleaded not guilty

if he personally reviewed the discovery materials in full. Stewart, supra.

Appellant is not entitled to relief on this issue.

      In his second issue, Appellant argues that trial counsel’s actions or

inactions unlawfully induced his guilty plea. Appellant’s Brief at 4. To sustain

his burden of proof, Appellant must plead and prove his assertions before the

PCRA court. See Commonwealth v. Rivers, 786 A.2d 923, 927 (Pa. 2001);

42 Pa.C.S.A. § 9543(a) (a PCRA petitioner “must plead and prove by a

preponderance of the evidence” his or her eligibility for collateral relief).

Appellant raises arguments on appeal that differ from those set forth within

his pro se petition. Thus, Appellant fails to demonstrate where he pleaded the

claims he now raises with this Court.         See Pa.R.A.P. 2119(e) (requiring

appellants to cite where issues were raised or preserved). Within his petition,

Appellant alleged he was entitled to collateral relief because trial counsel

refused to obtain or disclose medical records, threatened to use evidence

retrieved from Appellant’s cellular telephone to prosecute others if Appellant

did not plead guilty, and offered Appellant only limited review of discovery.

See Pro Se PCRA Petition, 7/3/20, at 5. On appeal, Appellant argues that,

“[t]rial counsel essentially advised [Appellant] that they didn’t believe him,

refused to provide [Appellant] with requested discovery, and solely focused


                                       -8-
J-S27009-21


on [Appellant’s entry of] a guilty plea after March 26, 2020.” Appellant’s Brief

at 19. The only issue Appellant properly preserved before the PCRA court is

whether his guilty plea was unlawfully induced by trial counsel’s failure to

ensure his opportunity to review discovery materials in full.         We have

previously rejected the merits of this claim. Because Appellant did not raise

and preserve his alternate claims before the PCRA court, we find his other

arguments to be waived.3 See Pa.R.A.P. 302(a) (“[i]ssues not raised in the

trial court are waived and cannot be raised for the first time on appeal.”).

       As explained above, Appellant’s arguments involving discovery are

unavailing. Consequently, his claim that trial counsel’s failure review such

discovery unlawfully induced Appellant’s guilty plea is similarly meritless.

Therefore, Appellant is not entitled to relief.

       Order affirmed. Jurisdiction relinquished.




____________________________________________


3 Moreover, the PCRA court credited testimony establishing that Appellant was
“heavily involved in the finalization of the factual colloquy,” including
suggesting changes to be incorporated before he agreed to initial and sign the
draft. See PCRA Court Opinion, 6/10/21, at 8. Trial counsel continually
explained to Appellant that he had an absolute right to trial and “ultimately,
the decision to proceed to trial was Appellant’s to make.” Id.

                                           -9-
J-S27009-21


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/30/2021




                          - 10 -